        Case 6:20-cv-01872 Document 1 Filed 10/09/20 Page 1 of 4 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                            CASE NUMBER: ____________________

STEPHEN JOHNSON,

               Plaintiff,

vs.

SUNNILAND CORPORATION,

            Defendant.
______________________________________/

                                           COMPLAINT

       COMES NOW, Plaintiff, STEPHEN JOHNSON, by and through his undersigned

counsel, and sues the Defendant, SUNNILAND CORPORATION, and alleges as follows:

                                        INTRODUCTION

       1.      This is a proceeding for damages to redress the deprivation of rights secured to

the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction over their controversy based upon the FMLA, and

venue is proper as all acts described herein occurred within this judicial district.

                                             PARTIES

       3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

juris, and an employee of the Defendant.

       4.      At all times material hereto, the Plaintiff was an employee and member of a

protected class within the meaning of the FMLA.




                                                  1
          Case 6:20-cv-01872 Document 1 Filed 10/09/20 Page 2 of 4 PageID 2




          5.      At all times material hereto, Defendant was a Florida Corporation doing business

and services in this judicial district, was the employer or former employer of the Plaintiff, and is

an employer as defined by the FMLA.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

          6.      The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

of this action.

                                      STATEMENT OF FACTS

          7.      The Plaintiff was an employee for the Defendant since February 1, 2019.

          8.      Plaintiff and his wife contracted COVID-19 at the end of June 2020.

          9.      After Plaintiff exhausted his two-weeks paid time off under the Families First

Coronavirus Response Act (“FFCRA”), Plaintiff was still testing positive.

          10.     Defendant then provided Plaintiff with unpaid FMLA leave, which Plaintiff had

completed on or about July 17, 2020.

          11.     However, the Defendant intentionally, or negligently, failed to advise Plaintiff’s

supervisors that he was on approved FMLA leave, because his supervisor, Billy, advised Plaintiff

in a message that he was fired.

          12.     When Plaintiff heard the message and called Billy back on or about August 10,

2020, Plaintiff was told that he failed to call in to the job, failed to stay in touch, and was

therefore terminated.

          13.     Clearly, Plaintiff had no reason to call the job on or before August 10, 2020,

because he had only been on unpaid FMLA leave for three weeks, since July 17, 2020.

          14.     Terminating Plaintiff during his FMLA leave was an interference with his FMLA

rights.




                                                    2
         Case 6:20-cv-01872 Document 1 Filed 10/09/20 Page 3 of 4 PageID 3




                                             COUNT I

                                   FMLA INTERFERENCE

         15.   The Plaintiff incorporates by reference paragraphs 1-14 herein.

         16.   At all times material to this lawsuit, the Plaintiff was entitled to leave under the

FMLA.

         17.   The Defendant unlawfully interfered with the Plaintiff’s exercise of his FMLA

rights by failing to reinstate his position, or equivalent thereto, upon the expiration of his FMLA

leave.

         18.   As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA.

         19.   The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA.

         WHEREFORE, the Plaintiff, STEPHEN JOHNSON, requests that judgment be entered

against the Defendant, SUNNILAND CORPORATION, for all damages recoverable under the

FMLA, in addition to all litigation expenses and costs, including attorneys’ fees and any other

lawful and equitable relief this Court deems to be just and proper.

                                   DEMAND FOR JURY TRIAL
   The Plaintiff demands a jury trial.




                                                  3
Case 6:20-cv-01872 Document 1 Filed 10/09/20 Page 4 of 4 PageID 4




Dated: October 9, 2020.      Respectfully submitted,

                             Law Offices of Levy & Levy, P.A.
                             1000 Sawgrass Corporate Parkway, Suite 588
                             Sunrise, Florida 33323
                             Telephone: (954) 763-5722
                             Facsimile: (954) 763-5723
                             Counsel for Plaintiff

                             /s/ Chad Levy
                             CHAD E. LEVY, ESQ.
                             chad@levylevylaw.com
                             Secondary: assistant@levylevylaw.com
                             F.B.N.: 0851701
                             DAVID M. COZAD, ESQ.
                             david@levylevylaw.com
                             F.B.N.: 333920




                                4
